PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/880,547
Filing Date: 21 May 2020
Appellant(s): CMR Surgical Limited



__________________
Peter H. Dykstra (Reg. No. 69,520)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/12/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Rejection of claims 20-28 and 31-29 under 35 U.S.C. 103 as allegedly being unpatentable should be reversed because the Examiner has failed to establish a prima facie conclusion of obviousness

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, various reasons to combine the cited references Nowlin (US Pre-Granted Publication No. US 2007/0013336 A1 hereinafter “Nowlin”) and Elhawary (US Pre-Granted Publication No. US 2015/0202015 A1 hereinafter “Elhawary”) exist, such as in order to improve patient safety during operation of a robotic arm during usage though limiting appropriate operation of the surgical tool without causing damage to the patient (Elhawary [0003]). Additionally, a combination of Nowlin and Elhawary and Yoshie (US Pre-Granted Publication No. US 2010/0160728 A1 hereinafter “Yoshie”) provides benefits of force reaction controls to the robotic device allowing for a greater operability of the tool and procedure during operation, further increasing the safety of the operation in preventing unintentional movements of the operator during increased control (Yoshie [0065-0067] [0120]).  

The rejection of claims 20-28 and 31-39 under 35 U.S.C. 103 should be reversed because Nowlin and Elhawary fail to explicitly disclose or suggest a control unit that is configured to “determine… a natural rotation center of a port…” 

	Appellant argues that the cited references fail to disclose limitations relating to the natural rotation center of the tool based on the rotation of the tool operated by a user. Specifically, appellant argues the cited art fails to disclose “a natural rotation center of a port” or “the natural rotation center being determined by finding the location about which a tool shaft of the tool naturally rotates as an operator moves a distal end of the arm in directions generally transverse to the longitudinal axis of the tool shaft by applying external forces directly to the arm whilst the tool is located in the port such that the port exerts a lateral force on the tool shaft where it passes through the port,” simply that Nowlin uses an unreasonable interpretation wherein the pivot point must be driven around where the operator places the arm.  However, Nowlin discloses a means for the clutch on a robotic surgical device to be operated by the user to move a surgical tool around and in a port centered at a pivotal center [0077] and further that the software of the robot can determine the pivotal center of motion based on the port site or minimally invasive access cite [0139]. As the instrument must be inserted into a small port, there is only one location for the tool to rotate around i.e. a natural rotation point. Nowlin further goes on to teach how to find new pivot points based on the location of the surgical instrument and the locations required and find the point in which the tool will be rotating [0148-0150]. As such, the ability to determine the point in which the tool has to rotate in order to perform the operation is interpreted as equivalent as the natural pivot point. Further, when the tool is inserted into the port, the pivot point of the instrument is fixed at a natural rotation point for the tool as there are obstacles such as the port and the body that impede rotation around other points unless a threshold is met and the port location is physically moved [0081], allowing for only one natural rotation point of the tool. 

	Appellant further discloses that in the alternative and additional interpretation of Elhawary that the cited are insufficient as Elhawary requires a predetermined location for operating a fulcrum point based on a required depth and structural configuration. However, Elhawary further discloses this limitation relating to natural pivot points through the virtual fulcrum point of the robotic system, in which the instrument is again not agitating the port or surgical location (Elhawary [0022]) meaning there is only point for the tool to rotate naturally without disrupting the surrounding equipment and patient. Further in Elhawary fig. 4, fig. 7, and paragraph [0034] it is taught that the robotic surgical tool automatically calculates a virtual fulcrum point where the tool must rotate around required for the operation, similar to appellant’s determination of a natural rotation point in a port seen in filed specification pages 9-10 in which a natural rotation point is determined by moving the robot arm in the patient port. For these reasons, the relied upon art teaches the limitations relating to a natural rotation point for operation of the arm.


The rejection of claims 20-28 and 31-39 under 35 U.S.C. 103 should be reversed because Nowlin and Elhawary fail to explicitly disclose or suggest a control unit that is configured to operate in a retraction mode “to cause the tool to be retracted from the port along a longitudinal axis of the tool, the longitudinal axis joining the estimated port location and the attachment structure.” 

	Appellant also argues the cited art fails to disclose retracting the surgical tool along the longitudinal axis of the tool. Specifically, appellant argues Nowlin fails to disclose limitations relating to causing “the tool to be retracted from the port along the longitudinal axis of the tool shaft”, as Nowlin is only concerned with removing a cannular and not the tool itself therefore being irrelevant. However, Nowlin discloses the ability to determine a port location, using force sensors and coordinate systems of the base and the tool, and retracting the cannula using the tool of the robotic system from the patient [0139-0141]. Furthermore, the cannula and instrument of Nowlin can be connected for insertion and then the instrument slides through the cannula, showing both that if the cannula is inserted or retracted along the longitudinal axis of the tool and the two are connected, then the tool also travels along that path. It also shows that if the tool has to slide through the cannula which is along the longitudinal axis of the tool, the tool must also travel through the longitudinal axis of the tool [0065], fig. 7, fig. 13. Nowlin [0132] also states that the lateral movement of the shaft or cannula is restricted and a new tool may be used by removing and replacing the tool in the port or cannula of the patient, along the axis of the tool in order to slide into the opening, further allowing rotation of the instrument around this pivot location during operation. 

	Furthermore, as an additional interpretation of the claim language in view of the art, the limitation as claimed reads “A surgical robot comprising… and operate in a retraction mode in which the control unit controls the drivers to reconfigure the arm so as to cause the tool to be retracted from the port along the longitudinal axis of the tool shaft…” making the limitation an open transitional phrase. Because of this, the limitation of retracting along the longitudinal axis of the tool could include additional movements of the tool if required, as long as the tool is also retracted along a longitudinal axis. Nowlin discloses further in figures 8A-8D, fig. 13, and relevant paragraphs [0071-0078] that the tool is manipulated in a manner consistent with a desired tool axis for operation. For example, paragraph [0071] discloses the tool being inserted along the tool insertion angle, paragraph [0078] discloses some situations in which lateral movement is restricted for the tool in the port but movement along the shaft axis of the tool is allowed. Even if the tool was not solely moved/retracted along a longitudinal axis of the tool through the port, but also included some lateral movement in order to move/retract through the port and not hit the port, the open grouping allows the art of Nowlin to still read on this limitation based how it is claimed. For these reasons, the previously cited rejections are maintained for previously pending claims. 

The rejection of claim 40 under 35 U.S.C. 103 should be reversed because Yoshie does not cure the noted deficiencies of Nowlin and Elhawary. 
Appellant finally argues that the further cited art Yoshie fails to cure the alleged deficiencies brought up prior. However, Yoshie is not relied upon to teach the disputed limitations, and therefore is not relevant to appellants argument. 

(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.